Citation Nr: 0307638	
Decision Date: 04/22/03    Archive Date: 04/30/03

DOCKET NO.  99-00 020A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for multiple sclerosis.

2.  Entitlement to service connection for migraines.  

3.  Entitlement to an increased (compensable) rating for 
residuals of first and second degree burns of the right arm.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from December 1984 to 
February 1992 (without any foreign service indicated).

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a June 1998 rating decision by 
the Denver, Colorado, Regional Office (RO), which, in part, 
confirmed a noncompensable evaluation for residuals of first 
and second degree burns of the right arm.  In May 1999, the 
Board remanded the case to the RO for procedural development.  
In December 1999, a "Travel Board" hearing was held before 
one of the undersigned Board members; and in May 2000, that 
Board member remanded said increased rating appellate issue 
to the RO for additional evidentiary development. 

Appellant subsequently appealed an October 2001 rating 
decision, which, in part, denied service connection for 
multiple sclerosis; and reopened, but denied on the merits, a 
claim for service connection for a headache disorder, 
classified as migraines.  Historically, service connection 
for migraines was denied by a May 1993 rating decision.  
Appellant was timely notified of that adverse decision, but 
did not file a timely Notice of Disagreement therewith.  That 
May 1993 rating decision represents the last final decision 
on that issue.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

In November 2002, a "Travel Board" hearing was held before 
one of the other undersigned Board members on the appellate 
issues.  The case is now ready for final appellate 
determination.  



FINDINGS OF FACT

1.  It has not been shown, by credible competent evidence, 
that it is as likely as not that appellant has multiple 
sclerosis.  

2.  It is at least as likely as not that appellant has a 
chronic headache disorder related to service.

3.  Appellant's residuals of first and second degree burns of 
the right arm are manifested primarily by areas of mild, 
superficial hyperpigmentation on the anterior and posterior 
surfaces of that extremity, without any disturbance of skin 
texture, underlying soft tissue damage, or any significant 
objective symptomatology or functional limitation 
attributable thereto.  The right arm hyperpigmentation 
scarring does not cover an area or areas approximating 1 
square foot/144 square inches.


CONCLUSIONS OF LAW

1.  Appellant does not have multiple sclerosis that was 
incurred in or aggravated by active service, nor may such 
disease be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).  

2.  With resolution of reasonable doubt in the appellant's 
favor, a chronic headache disorder was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2002).  

3.  The criteria for an increased (compensable) rating for 
residuals of first and second degree burns of the right arm 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.31, 4.118, Codes 
7802, 7803, 7804, 7805 (2002); 67 Fed. Reg. 49,590-49,599 
(July 31, 2002) (to be codified at 38 C.F.R. Part 4, 
Diagnostic Codes 7802-7805).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), as codified at 38 U.S.C.A. § 5100 et. seq. (West 
2002) became law.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  There 
have also been final regulations promulgated to implement the 
new law.  See 66 Fed. Reg. 45,620-32 (August 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 
(2002)).  This change in the law is potentially applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5100 et. seq. (West 2002); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991). 

However, recent decisions rendered by the United States Court 
of Appeals for the Federal Circuit have held that Section 3 
of the Veterans Claims Assistance Act of 2000, dealing with 
notice and duty to assist requirements, does not apply 
retroactively to any claim filed prior to the date of 
enactment of that Act and not final as of that date.  See 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002) and 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002).  Thus, 
since appellant's claims at issue were not final on November 
9, 2000, it appears that Section 3 of the Veterans Claims 
Assistance Act of 2000, dealing with notice and duty to 
assist requirements, may not be applicable here.  

Even assuming arguendo, that Section 3 of the Veterans Claims 
Assistance Act of 2000 is applicable in the instant appeal, 
after reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed on said appellate 
issues, particularly in light of the Board's allowance in its 
decision herein of the headache disorder service connection 
appellate issue.  Appellant's service medical records have 
been obtained.  A comprehensive medical history, detailed 
clinical findings, and other relevant evidence with respect 
to the disabilities at issue over the years are documented in 
the claims folders.  Additionally, numerous private and VA 
medical treatment records have also been associated with the 
claims folders; and Social Security Administration (SSA) 
records have also been obtained.  Appellant has been afforded 
personal hearings and provided testimonial evidence.  
Appellant has also been provided representation during the 
appellate proceedings in this case.  

Pursuant to Board remand, a September 2000 VA dermatologic 
examination was conducted to determine the nature and 
severity of the service-connected burns of the right arm.  
That examination included a sufficient review of the claims 
folders, adequate medical opinion rendered as to the etiology 
of certain right arm symptomatology manifested, and 
sufficiently detailed and comprehensive findings regarding 
the nature and severity of the service-connected disability 
at issue; and provided a clear picture of all relevant 
symptoms and findings.  There is no indication that other 
relevant medical records exist that would indicate a greater 
degree of severity regarding said service-connected 
disability in issue than that shown in said examination 
report.  There is no indication that there is any additional, 
available, material evidence not of record which would alter 
the outcome involving that increased rating issue or the 
multiple sclerosis service connection issue.  

Additionally, appellant was issued Statements of the Case and 
Supplemental Statements of the Case, which included relevant 
laws and regulations, discussion of relevant clinical 
evidence, and a detailed explanation of the rationale for the 
adverse decisions.  The Board's May 2000 remand and more 
recent April and May 2001 RO letters specifically advised 
appellant as to which party could or should obtain which 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Furthermore, appellant indicated in a July 2001 
written statement that she had no further evidence to submit.  
Thus, the Board concludes that the duty to assist as 
contemplated by applicable provisions, including the Veterans 
Claims Assistance Act of 2000 to the extent it may apply, has 
been satisfied with respect to these appellate issues.  


I.  Service Connection for Multiple Sclerosis and Migraines

Appellant contends, in essence, that she has multiple 
sclerosis and migraines that are related to active service.  
While the Board has considered statements and testimony by 
appellant and her spouse at December 1999 and November 2002 
hearings on appeal, lay statements do not constitute 
competent evidence with respect to medical causation, 
diagnosis and treatment.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1991).

In deciding the service connection appellate issues, the 
Board will consider applicable statutory and regulatory 
provisions, including the following:  

Service connection for VA disability compensation purposes 
may be awarded for disability resulting from disease or 
injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131.  

In pertinent part, for the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnoses 
including the word "Chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for ninety (90) days or 
more during a period of war or during peacetime service after 
December 31, 1946, and multiple sclerosis becomes manifest to 
a degree of 10 percent within seven years from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

In Pond v. West, 12 Vet. App. 341, 346 (1999), the United 
States Court of Appeals for Veterans Claims (Court) held that 
"[g]enerally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."


A.  Service Connection for Multiple Sclerosis

In Bielby v. Brown, 7 Vet. App. 260, 266 (1997), a case 
involving a multiple sclerosis service connection claim, the 
Court, citing to a medical dictionary, stated that multiple 
sclerosis "is a disease with a prolonged course 
characterized by remissions and relapses over a course of 
many years."  As such, the Board recognizes that multiple 
sclerosis is a difficult disease to diagnose.  However, 
although during service, appellant had numerous and varied 
symptoms (including nausea and vomiting during pregnancy, 
gynecological complaints, headaches, neck pain diagnosed as 
pharyngitis, musculoskeletal pain), the fact remains that 
none of her service medical records includes any definite 
findings pertaining to multiple sclerosis, nor was said 
disease diagnosed during service.  

A February 1992 initial application for VA disability 
benefits and a May 1992 VA examination report make no mention 
of treatment or diagnoses for multiple sclerosis.

Private clinical records dated in 1994 and 1995 included 
complaints of headaches, abdominal pain, bloating, lower 
extremity cramping, back pain, and neck stiffness.  In August 
1995, appellant reported that she had sustained a back injury 
at work in 1992.  Chronic cervical, thoracic, and lumbosacral 
myofascial strain had been recently diagnosed.  She reported 
having constant neck pain and stiffness and occasional 
numbness in her arms.  Diagnoses included diffuse myofascial 
pain syndrome and deconditioning syndrome.  In 1996, 
fibromyalgia and probable somatoform pain disorder were 
diagnosed.  In December 1996, appellant reported having 
chronic pain syndrome, that she was on multiple medications, 
and that the previous night, she began having uncontrolled 
jerking movements of the head, trunk, and extremities.  
Clinically, neurologic findings were unremarkable, except for 
twitching/jerking movements of the head, trunk, and upper 
extremities.  An Ativan injection provided prompt relief of 
her symptoms.  Generalized muscle jerking movements of 
unclear etiology, possible adverse reaction to medication, 
was diagnosed.  In May 1997, diagnoses included chronic pain 
syndrome.  In August 1997, a 6-year history of fibromyalgia 
and chronic back pain was reported.  

On December 1997 VA examination, appellant reported right 
upper extremity aching.  No neurologic symptoms were 
reported.  On May 1998 VA examination, appellant reported 
right upper extremity hypesthesia over the burn pigmented 
area and alleged that right hand weakness began a couple of 
months after the initial burn.  VA outpatient treatment 
records dated in 1998 included a history of fibromyalgia and 
depression since 1993.   

A January 2000 private emergency room record indicated that 
appellant complained of right-sided weakness and slurred 
speech.  She had quit smoking two weeks earlier.  She 
reported having had a stroke in 1999 involving left-sided 
numbness.  Reportedly, she had been under a lot of stress 
secondary to back pain and her inability to work since 1992.  
She appeared quite anxious and visibly shaky.  Clinically, 
neurologic findings were unremarkable.  It was opined that 
elevated cardiac enzymes were of musculoskeletal, not 
cardiac, etiology and that "[o]f course, the patient could 
have early underlying muscular illness such as multiple 
sclerosis or muscular dystrophy and deserves follow up for 
this...."  



Private clinical records dated in January and February 2000 
included assessments of possible cerebral vascular accident 
with dysarthria and right-sided paresis, probable complex 
migraine, fibromyalgia, and depression.  In March 2000, it 
was determined that although the possibility of a stroke had 
previously been entertained, it was now believed that 
appellant had complex migraine with fibromyalgia and 
depression.  In July 2000, a history/assessment for multiple 
sclerosis was recorded.

An April 2000 private MRI scan of the brain was interpreted 
as showing nonspecific, subcortical white matter T2 
hyperintensities (several scattered punctuate and patchy foci 
most apparent in the centrum semiovale); that "[t]hese are a 
few more in number than expected for age and may be secondary 
to migraines, hypertension with small vessel ischemic change 
felt to be less likely"; and that there was an abnormal high 
signal near the posterior edge of the right external capsule 
inferiorly.

A May 2000 private electromyographic/nerve conduction 
velocity study of the upper extremities was interpreted as 
normal.  

In a May 2000 written statement, a private neurologist 
"B.H.P." M.D., reported that appellant's multiple 
complaints included headaches, muscle aches, pains, and 
spasms, neck/back pain, and right arm numbness.  Appellant 
reportedly had incurred a job injury in 1992 and subsequently 
had been unable to function.  The neurologist reviewed an MRI 
scan of the brain and stated that although there were 
subcortical white matter lesions, a focus of increased signal 
in the right external capsule inferiorly would "certainly be 
atypical for a lesion secondary to migraine."  The 
neurologist noted that appellant had circled all one-hundred 
questions of a bodily systems review questionnaire as problem 
areas "which establishes an all-time record for number of 
complaints in the history of my 37 years of practice."  
Clinically, her reflexes were described as definitely 
asymmetrical at "2/3" in all extremities.  She swayed badly 
and stumbled along, but did accomplish tandem walking without 
falling.  She complained of neck pain.  The neurologist noted 
that a normal electromyographic/nerve conduction velocity 
study excluded peripheral neuropathy/radiculopathy as 
causative of her symptomatology.  The neurologist stated that 
he was "extremely concerned that [appellant] has underlying 
multiple sclerosis"; and he planned additional tests, 
including visual and brain stem auditory evoked responses.  
He also stated that "[w]hen the diagnosis is more fully 
established", appellant would require treatment to slow the 
disease progression.  However, the Board assigns very little, 
if any, probative weight to the neurologist's opinion insofar 
as the question of whether appellant actually has multiple 
sclerosis is concerned, because he did not in fact diagnose 
multiple sclerosis, but rather merely indicated a "concern" 
that she might have multiple sclerosis and that additional 
tests were necessary.  As the Court has stated in Smith v. 
Derwinski, 1 Vet. App. 235, 237 (1991), "[d]etermination of 
credibility is a function for the BVA."

A June 2000 private auditory brainstem response test was 
interpreted as abnormal, with slowing of conduction in the 
right brainstem pathways.  A June 2000 private visual evoked 
response test was considered invalid due to appellant's 
visual deficits.  

In a July 2000 written statement, Dr. "B.H.P." reported 
that tests had included an abnormal MRI scan of the brain, 
abnormal auditory brainstem evoked response, and an invalid 
visual evoked response.  Appellant's complaints included 
vertigo, hearing loss, bladder urgency, at least an eight-
year history of dropping things and choking on saliva, 
depression, muscle cramps, numbness, and weakness.  
Clinically, she was unable to hop or tandem walk.  Ocular 
dysmetria, asymmetrical reflexes increased on the left, 
extensor plantar response on the left, and mild Lhermitte's 
phenomenon were noted.  Significantly, it was noted that 
appellant declined a lumbar puncture "unless absolutely 
necessary."  Dr. "B.H.P." opined that "there is adequate 
foundation to establish a reasonable tentative diagnosis of 
Multiple Sclerosis....  It is clear that she has had relapsing 
and remitting form of the disease in the past and that 
continues to be the diagnosis...."  It was planned to treat 
her with prednisone and Avonex.  However, the Board discounts 
the probative value of the neurologist's opinion insofar as 
the question of whether appellant actually has multiple 
sclerosis is concerned, because he clearly expressed that his 
diagnosis of multiple sclerosis was "tentative."  See 
Smith, supra.

A private video swallow study conducted in August 2000 noted 
that appellant had a history/diagnosis of choking and 
multiple sclerosis.  Appellant reportedly had experienced 
increased difficulty swallowing during the past year.  
Clinical findings were unremarkable, except for tongue 
movement incoordination on oral phase that was described as 
within functional limits.  

VA outpatient treatment records reveal that in August 2000, 
appellant reported that she was diagnosed with multiple 
sclerosis by Dr. "B.H.P." in July 2000.  She was on Avonex.  
The assessment was "[p]robably MS based on review of outside 
medical records from Dr. "B.H.P.""  Again, the Board 
assigns very little, if any, probative weight to this 
assessment insofar as the question of whether appellant 
actually has multiple sclerosis is concerned, since it was 
based on the private neurologist's records, the probative 
value of which the Board has already discounted.  See Smith, 
supra.

On September 2000 VA dermatologic examination, appellant's 
complaints included right upper extremity tingling, numbness, 
and weakness.  The dermatologist noted that appellant had a 
history of recent treatment by a neurologist.  The 
dermatologist opined that it was likely that appellant's 
symptoms of tingling, numbness, weakness and other discomfort 
were not likely related to the service-connected burns, but 
rather were more likely related to her underlying diagnosis 
of multiple sclerosis and possibly to fibromyalgia.  
Significantly, however, the dermatologist did not 
specifically discuss whether the multiple sclerosis diagnosis 
was a correct diagnosis; rather, the focus was on whether or 
not the neurologic symptomatology was related to the service-
connected burns of the right arm versus other causes.  
Consequently, the Board assigns very little, if any, 
probative weight to the dermatologist's opinion insofar as 
the question of whether appellant actually has multiple 
sclerosis is concerned.  See Smith, supra.

VA outpatient treatment records reveal that in October 2000, 
appellant was evaluated for multiple sclerosis by a medical 
student and a VA neurologist "J.R.C.", M.D.  Appellant's 
complaints included numbness/tingling in the hands, legs, 
feet, 


and back, depression, dysphagia, diplopia, intentional 
tremor, difficulty with hand control, dizziness, headaches, 
underactive bladder, and left-sided facial droop.  She 
alleged having these symptoms "almost constantly over the 
past 8 years."  It is very significant that the examiners 
stated that an April 2000 MRI scan of the brain revealed non-
specific changes consistent with migraine with no evidence of 
demyelinating lesion.  Clinical findings were recorded.  The 
examiners opined that since the MRI report was negative for 
evidence of demyelinating lesions and MRI is "sensitive" in 
95% of individuals with multiple sclerosis, it was unlikely 
that she has multiple sclerosis.  Additionally, the examiners 
stated that "many of her actions during the physical exam 
seemed less than authentic.  She did not put forth a full 
effort during the motor exam, her sensory exam was unreliable 
due to her changing responses, and her balance seemed 'off' 
only when [the examiners] were testing her....  Must consider 
conversion [disorder] in this setting."  A lumbar puncture 
study was recommended in order to diagnose multiple 
sclerosis, but appellant refused one.  

Other VA outpatient treatment records dated in October 2000 
revealed that appellant was evaluated for multiple sclerosis 
by that same VA neurologist (Dr. "J.R.C.").  Relevant 
medical history was reviewed, including the MRI scan of the 
brain which had shown white matter lesions in the corona 
radiate, but not the periventricular, brainstem, corpus 
callosum, or cerebellum; and that a lumbar puncture study had 
been refused by appellant.  Clinical findings were recorded.  
The neurologist's impression was that the "history is non-
specific, and the exam appears to have a significant non-
organic overlay.  I can not really identify any abnormalities 
on exam, although the reflexes are mildly asymmetric."  
Additionally, the neurologist stated that he did not know if 
appellant has multiple sclerosis but that there were several 
things arguing against it, specifically the fact that 
appellant had again refused a lumbar puncture study; and that 
the MRI scan of the brain "does not even mention MS in the 
differential diagnosis, and the changes seen on it may well 
be from the patient's long history of migraine."  The 
neurologist opined that it was likely that "this represents 
a somatization disorder."  

VA outpatient treatment records dated in February 2001 noted 
that appellant was evaluated by a neurology resident and that 
same VA neurologist (Dr. "J.R.C.," who was identified as a 
multiple sclerosis specialist).  Clinical findings were 
recorded.  Significantly, it was noted that the April 2000 
MRI scan of the brain was reviewed and showed small number of 
punctate, 1-2 mm lesions high in the corona radiate; no 
lesions in the periventricular, brainstem, temporal lobe, or 
cerebellum; no T1 holes or enhancement; no atrophy/thinning 
of the corpus callosum; and none of the "T2" lesions were 
ovoid or radiated away from the ventricles.  Significantly, 
Dr. "J.R.C." opined that appellant had a long history of 
migraine, "which appears to account for her MRI changes"; 
and that based on appellant's symptoms and MRI results, it 
was highly unlikely that she has multiple sclerosis.  

Additionally, in a February 2001 written statement, Dr. 
"B.H.P." referred to the VA neurologist's conclusions.  Dr. 
"B.H.P." conceded that the MRI scan was abnormal but "it 
is not specific for multiple sclerosis"; and that "[t]here 
is a strong suspicion of multiple sclerosis but there is not 
a certain diagnosis here."  He also stated that another MRI 
scan would be ordered and if appellant has active progressive 
lesions, a diagnosis of multiple sclerosis will be 
"heightened."  

April 2001 private clinical records included diagnoses for 
multiple sclerosis and probable fibromyalgia, although it was 
noted that an initial MRI conducted a year earlier was not 
clearly diagnostic of multiple sclerosis.  

An April 2001 written statement from a VA physician (clinic 
director) stated that the VA neurologist (Dr. "J.R.C."), 
who had evaluated appellant in February 2001, was a 
recognized expert in multiple sclerosis and was a faculty 
member at a university medical school; and that based on 
review of all available evidence, the neurologist had 
concluded that there was insufficient evidence to establish a 
diagnosis of multiple sclerosis.

An April 2001 private MRI scan of the brain (pre and post-
gadolinium) revealed that the cerebral hemispheres, basal 
ganglia, brain stem, and cerebellum were normal.  Small 
punctuate foci of increased signal in the deep white matter 
of the centrum semiovale, right external capsule, and 
periventricular regions were noted as non-specific and 
showing no evidence of surrounding edema, mass effect, or 
gadolinium enhancement.  Significantly, the impressions 
included "[s]table small white matter abnormalities in the 
centrum semiovale and periventricular white matter, as well 
as the right external capsule which shows no surrounding 
edema, mass effect or evidence of gadolinium enhancement.  
Again, these are non-specific and can be seen with 
demyelinating disease, vasculitis or other vascular causes 
such as migraine headaches."  

In an April 2001 private laboratory study, appellant's 
cerebrospinal fluid was analyzed (Dr. "B.H.P." apparently 
performed a spinal puncture).  No positive laboratory results 
were reported.  Significantly, oligoclonal banding results 
were negative.  

In a May 2001 written statement, a private physician stated 
that appellant was receiving treatment for fibromyalgia.  In 
a November 2001 private medical record, "R.M.L.," M.D., 
reported that an MRI scan of the brain had been non-specific 
for MS [multiple sclerosis].  The impression was cervicalgia, 
cervicogenic headaches.  Multiple sclerosis was not assessed.  

The Board assigns great probative weight to the VA 
neurologist's medical opinion that it is unlikely that 
appellant has multiple sclerosis because (a) the neurologist 
is reportedly a recognized expert in multiple sclerosis, (b) 
he actually examined appellant and reviewed the MRI scan of 
the brain, and (c) based on the pertinent evidence, opined 
that it was highly unlikely that appellant has multiple 
sclerosis.  Moreover, even appellant's own private 
neurologist, who initially had rendered a tentative diagnosis 
for multiple sclerosis, after considering the VA 
neurologist's subsequent medical opinion, conceded that the 
MRI brain scan abnormalities were not specific for multiple 
sclerosis and that he merely had a strong suspicion that 
appellant has said disease.  However, he did not explain in 
any detail the basis for his "strong suspicion."  The 
Board, thus, substantially discounts the evidentiary value of 
the private neurologist's clearly tentative medical opinion.  
In contrast, the VA neurologist did explain rather 
convincingly the basis for his medical conclusion that it was 
highly unlikely that appellant has multiple sclerosis, 
primarily relying on the MRI brain scan results and his own 
clinical examination findings.  It is also of significant 
probative value that more recent private clinical records do 
not include diagnoses for multiple sclerosis; and that an 
April 2001 second MRI scan of the brain was essentially 
similar to the initial April 2000 MRI brain scan, and did not 
show progression of brain lesions which the private 
neurologist had indicated could have lent support to his 
suspicion that appellant has multiple sclerosis.  

As the Court explained in Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990), "[b]y reasonable doubt is meant one which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility."  

In short, after weighing all of the evidence, it is the 
Board's conclusion that the negative evidence outweighs any 
positive evidence with respect to the service connection 
appellate issue.  It has not been shown, by credible 
competent evidence, that it is as likely as not that 
appellant has multiple sclerosis.  In the absence of proof of 
a present disability there can be no valid claim.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As such, 
there is no multiple sclerosis disability to service connect.  
Alternatively, there is no acceptable medical or lay evidence 
that indicates a likelihood that appellant had multiple 
sclerosis during active service or within the seven-year 
presumptive period.  Consequently, service connection for 
multiple sclerosis is not warranted on a direct-incurrence or 
presumptive basis. 





B.  Service Connection for Migraines

Appellant's available service medical records reveal that in 
October 1986, she complained of severe headache pain 
radiating from the sides of the neck to the eye sockets with 
light sensitivity, nausea, vomiting, diarrhea, chills, and 
cramping.  Viral gastroenteritis was diagnosed.  In October 
1990, while 3-months pregnant, she complained of migraines of 
one-day duration, in the area of the temples and around the 
eyes.  No prior history of migraines was provided.  Migraines 
were diagnosed.  It was noted that prescribed medication 
(Reglan) had provided "100% relief."  Significantly, the 
remainder of appellant's service medical records do not 
include any complaints, findings, or diagnoses pertaining to 
any chronic headache disorder.  

A February 1992 initial application for VA disability 
benefits and a May 1992 VA examination report make no mention 
of a headache disorder.  However, in an April 1993 written 
statement, appellant claimed service connection for migraine 
headaches.  

Private clinical records dated in 1994 and 1995 included 
complaints of headaches, back pain, and neck stiffness.  In 
August 1995, appellant reported that she had sustained a back 
injury at work in 1992.  Chronic cervical, thoracic, and 
lumbosacral myofascial strain had been recently diagnosed.  
In 1996, fibromyalgia and probable somatoform pain disorder 
were diagnosed.  In December 1996, appellant reported having 
chronic pain syndrome and that she was on multiple 
medications.  

November 1996 and February 1997 private psychological 
clinical records indicated that appellant was in a crisis 
related to withdrawal from medications; and that her 
complaints included low back pain and frequent migraines 
affecting the area of the eyes.  In May 1997, private 
clinical records revealed that appellant complained of back 
pain and migraine headaches.

Significantly, January 1999 private clinical records 
indicated that according to appellant, her headaches were 
"emanating from her severe back pain."  

Private clinical records dated in January and February 2000 
included assessments of possible cerebral vascular accident 
with dysarthria and right-sided paresis, probable complex 
migraine, fibromyalgia, and depression.  In March 2000, it 
was determined that although the possibility of a stroke had 
previously been entertained, it was now believed that 
appellant had complex migraine with fibromyalgia and 
depression.  

In a May 2000 written statement, a private neurologist 
"B.H.P.", M.D., reported that appellant's multiple 
complaints included headaches, muscle aches, pains, and 
spasms, and neck/back pain.  Appellant reportedly had 
incurred a job injury in 1992 and subsequently had been 
unable to function.  A family history of her mother having 
migraines was noted.  

VA outpatient treatment records reveal that in October 2000, 
appellant's complaints included headaches among numerous 
other symptoms and she alleged having these symptoms "almost 
constantly over the past 8 years."  VA outpatient treatment 
records dated in February 2001 included medical opinion, 
which stated, in pertinent part, that appellant had a long 
history of migraine, "which appears to account for her MRI 
changes."  

Private clinical records dated from March 2000 to April 2001 
revealed that migraines, complex migraines, cervicalgia, and 
numerous other disabilities were assessed.  

It is reiterated that appellant subsequently appealed an 
October 2001 rating decision, which, in part, reopened, but 
denied on the merits, a claim for service connection for a 
headache disorder, classified as migraines.  

A November 2001 private medical record included impressions 
of cervical disc bulge and cervicalgia, cervicogenic 
headaches.  A bilateral cervical medial branch block at C3 
(third occipital nerve) was performed later that month.  

A significant positive piece of evidence is a December 2001 
private clinical record, wherein appellant reported 
experiencing headaches since 1990 after a "work" injury 
with grease fire burn.  In LeShore v. Brown, 8 Vet. App. 406 
(1995), the Court held that even assuming that an 
unsubstantiated medical history was recorded by a physician, 
unenhanced by any additional medical comment, that recorded 
history would not constitute "competent medical evidence."  
However, in the instant case, the service medical records do 
document in-service treatment for headaches in 1990, albeit 
for diagnosed migraines.  Apparently based at least in part 
upon appellant's medical history, the private physician's 
impression was cervicogenic headaches "x 11 yrs.," which 
appears to relate the cervicogenic headaches to service onset 
in 1990.  The evidentiary record does not include any medical 
opinion to rebut that clinical impression.  The Board assigns 
significant evidentiary weight to the recent clinical 
impression in question, particularly in light of documented 
headaches in service and post-service evidence indicating 
continuity of symptomatology reasonably proximate to service.  
See also Smith.  

After weighing all of the evidence, it is the Board's 
conclusion that the positive evidence is in relative 
equipoise with any negative evidence with respect to the 
headache disorder service connection appellate issue.  Based 
on this evidence, and with resolution of doubt in the 
appellant's favor, it appears that service connection for a 
chronic headache disorder is warranted.  


II.  A Compensable Rating for Burns of the Right Arm

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity under the VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
Board will consider appellant's service-connected right arm 
burns in the context of the total history of that disability, 
particularly as it affects the ordinary conditions of daily 
life, including employment, as required by the provisions of 
38 C.F.R. §§ 4.1, 4.2, 4.10 and other applicable provisions.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Appellant's service medical records reveal that in July 1989, 
she sustained burns of the face and right arm after dropping 
a container of hot grease on the floor, splattering those 
areas.  Clinically, there were superficial partial thickness 
burns over the dorsal aspect of the right arm and minimally 
over the dorsal aspect of the right hand.  During 
hospitalization, it was noted that she did very well with 
local wound care and her burns completely healed.  
Superficial first and second degree burns of the face and 
right arm affecting 6% of total body surface were diagnosed.  

On May 1992 VA dermatologic examination, appellant reportedly 
was right-handed.  She complained of changes in skin 
pigmentation on the right arm.  Clinically, the right upper 
extremity was nontender without skin texture changes.  Areas 
of slightly darker pigmentation changes resembling a 
freckling effect were considered by the examiner to be 
residual scarring.  The residual scarring was diagrammed as 
follows:  The anterior aspect of the right upper arm had two 
scar areas, each measuring 2 by 2 cms.  The anterior aspect 
of the right forearm had two scar areas, each measuring 2 by 
2 cms, and another scar area measuring 19 by 6 cms.  The 
dorsolateral aspect of the right upper arm had a 2 by 2 cms 
scar area and a 6.5 by 2 cms scar area.  The scars were 
described as nondisfiguring; irregular and splotchy in shape; 
medium brown in color; and nonulcerated, nondepressed, 
nonelevated, normal texture, nonattached, and nontender.  
First and second degree burns of the right arm were 
diagnosed.  

On December 1997 VA dermatologic examination, appellant's 
complaints included right upper extremity aching.  
Clinically, there was a 13 x 10 x 9 cm darkly pigmented patch 
on the right forearm of the dorsolateral aspect, which was 
tender to touch.  There was a 10 x 1 cms scar of the right 
upper arm at the dorsal aspect, which was tender to touch.  
There were no contractures or adhesions of either scar to the 
underlying tissues.  The diagnosis was second degree burn of 
the right upper extremity with healed tender scars with 
limitations.

During a December 1999 hearing, appellant testified that her 
burns were manifested by sensitivity to weather changes and 
numbness.  Her spouse testified that she had pain and 
difficulty grasping items.  

On May 1998 VA dermatologic examination, appellant's 
complaints included hypesthesias over the pigmented areas and 
difficulty gripping cups with the right hand.  Clinically, 
the examiner rubbed the area over the burns in order to 
evaluate the skin texture without producing any complaints of 
hypesthesias.  There were no underlying adhesions, 
contractures, change in function of the right upper extremity 
secondary to burn scars, or paralysis.  Sensory examination 
over the burn scars was described as consistent with 
appellant being able to distinguish between dull and sharp 
stimuli (albeit appellant reporting the opposite stimulus 
everytime).  The diagnoses included right upper extremity 
second degree burns with altered pigmentation, subjective 
complaints exceeding objective findings, and burn scar areas 
as diagrammed in 1992, unchanged.  Color photographs of the 
right upper extremity showed areas of darker pigmentation 
without any other abnormalities apparent.

Pursuant to the Board's remand, a VA dermatologic examination 
was conducted in September 2000.  On September 2000 VA 
dermatologic examination, appellant's complaints included 
right upper extremity hyperpigmentation (from shoulder to 
wrist) with tingling, numbness, and weakness.  Clinically, 
there were mild, patchy, post-inflammatory hyperpigmentation 
with follicular prominence involving the proximal and distal 
areas of the right upper extremity.  The pigment changes were 
described as minimally disfiguring.  The skin everywhere, 
including the right upper extremity burn scar area, was 
nontender; there was no attachment to underlying structures; 
and there was no evidence of pain related to the right upper 
extremity burn scar area.  Appellant reported subjective 
inability to distinguish between dull and sharp pinprick and 
light touch sensation involving the entire right upper 
extremity.  There was mild right upper extremity weakness.  
The dermatologist opined that it was likely that appellant's 
symptoms of tingling, numbness, weakness and other discomfort 
were not likely related to the service-connected burns; and 
that the right upper extremity burn scars "should in no way 
limit the patient's ability to function."  Diagnoses 
included right upper extremity second degree burn scars 
involving 6% of the body area with mild post-inflammatory 
hyperpigmentation.  

During the November 2002 Board hearing, appellant testified 
as to experiencing neurologic symptomatology and sensitivity 
with respect to the right arm.  

Numerous VA and private clinical records dated from the mid-
1990's to 2002 primarily pertain to conditions other than the 
service-connected right arm burns.

It appears that by a June 1998 rating decision, the RO 
confirmed a noncompensable evaluation for residuals of first 
and second degree burns of the right arm, under Diagnostic 
Code 7802.  Under Diagnostic Code 7802, a 10 percent 
evaluation may be assigned for second degree burn scars 
involving area or areas approximating 1 square foot (0.1 
square meter).  NOTE:  Ratings for widely separated areas, as 
on two or more extremities or on anterior and posterior 
surfaces of extremities or trunk, will be separately rated 
and combined.  38 C.F.R. Part 4, Code 7802 (in effect prior 
to August 30, 2002).  

In addition, a zero percent evaluation shall be assigned when 
the schedule does not provide a zero percent evaluation for a 
diagnostic code and the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31.  

The May 1992 VA dermatologic examination report recorded 
measurements of the right upper extremity burn scar areas; 
and a subsequent May 1998 VA dermatologic examination 
indicated that said measurements remained valid on the latter 
examination, since the examiner attached a copy of those May 
1992 examination measurements to the May 1998 examination 
report and referred to the measurements as "unchanged."  
The measurements of the burn scar areas recorded on said May 
1992 VA examination revealed that the anterior and posterior 
surfaces of the right arm had a respective total of 130 and 
17 square centimeters; and when converted to square inches by 
multiplying square centimeters by .16, said measurements 
equal a respective total of 20.8 and 2.72 square inches.  See 
The American Heritage Dictionary, 778-779 (Second College 
Edition 1982), that sets forth metric system conversion 
measurements, which the Board takes official notice of 
herein.  Thus, a compensable evaluation would not be 
warranted for either the anterior or posterior surface of the 
right arm, since the burn scar area or areas clearly did not 
approximate 1 square foot (144 square inches), the criteria 
for a 10 percent evaluation under Code 7802 (in effect prior 
to August 30, 2002).  

The Board has also considered appellant's service-connected 
right arm burn scar residuals under other arguably applicable 
diagnostic codes.  A 10 percent evaluation is the maximum 
evaluation assignable under Diagnostic Codes 7803 and 7804, 
respectively, for superficial, poorly nourished scars with 
repeated ulceration, or for superficial scars which are 
tender and painful on objective demonstration.  Scars may be 
evaluated on the basis of any related limitation of function 
of a bodily part which they affect.  38 C.F.R. Part 4, Code 
7805 (in effect prior to August 30, 2002).  Although on 
December 1997 VA examination, the hyperpigmented scar areas 
were described as tender, none of the hyperpigmented scar 
areas were clinically shown to be tender and painful, 
ulcerated, or productive of functional limitation on May 1998 
and September 2000 VA dermatologic examinations.  In fact, on 
the May 1998 VA dermatologic examination, the examiner rubbed 
the area over the burns in order to evaluate the skin texture 
without producing any complaints.  Thus, a compensable 
evaluation would not be warranted for the right upper 
extremity burn scar areas under Codes 7803, 7804, or 7805 (in 
effect prior to August 30, 2002).  

Although the VA's schedule for rating skin disorders was 
revised as of August 30, 2002 (See 67 Fed. Reg. 49590-49599 
(July 31, 2002), it should be pointed out that the revised 
rating criteria may not be applied to a claim prior to the 
effective date of the amended regulation.  See 38 U.S.C.A. 
§ 5110(g) (West 2002); Rhodan v. West, 12 Vet. App. 55 
(1998).  In any event, application of the amended Diagnostic 
Codes would not change the outcome in this case, since 
appellant's residuals of burns on the right arm involve areas 
of hyperpigmentation, without any disturbance of skin texture 
or underlying soft tissue damage and essentially without any 
significant objective symptomatology or functional 
limitation.  Furthermore, the amended regulations are similar 
in many respects to the old version, including Diagnostic 
Code 7805 and much of Code 7802.  Therefore, providing 
appellant notice of the amended regulations would serve no 
useful purpose and would only delay adjudication of the 
appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).

Under amended Diagnostic Code 7801, for scars, other than 
head, face, or neck, that are deep or that cause limited 
motion, a 40 percent evaluation may be assigned for area or 
areas exceeding 144 square inches (929 sq. cm.).  A 30 
percent evaluation requires area or areas exceeding 72 square 
inches (465 sq. cm.).  A 20 percent evaluation requires area 
or areas exceeding 12 square inches (77 sq. cm.).  A 10 
percent evaluation requires area or areas exceeding 6 square 
inches (39 sq. cm.).  NOTE (1):  Scars in widely separated 
areas, as on two or more extremities or on anterior and 
posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with § 4.25 of 
this part.  NOTE (2):  A deep scar is one associated with 
underlying soft tissue damage.

Under amended Diagnostic Code 7802, for scars, other than 
head, face, or neck, that are superficial and that do not 
cause limited motion, a 10 percent evaluation may be assigned 
for area or areas of 144 square inches (929 sq. cm.) or 
greater.  NOTE (1):  Scars in widely separated areas, as on 
two or more extremities or on anterior and posterior surfaces 
of extremities or trunk, will be separately rated and 
combined in accordance with § 4.25 of this part.  NOTE (2):  
A superficial scar is one not associated with underlying soft 
tissue damage.

Under amended Diagnostic Code 7803, for scars, superficial, 
unstable, a 10 percent evaluation may be assigned.  NOTE (1):  
An unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.  NOTE (2):  
A superficial scar is one not associated with underlying soft 
tissue damage.  

Under amended Diagnostic Code 7804, for scars, superficial, 
painful on examination, a 10 percent evaluation may be 
assigned.  NOTE (1):  A superficial scar is one not 
associated with underlying soft tissue damage.  NOTE (2):  In 
this case, a 10-percent evaluation will be assigned for a 
scar on the tip of a finger or toe even though amputation of 
the part would not warrant a compensable evaluation.  (See 
§ 4.68 of this part on the amputation rule).

Under amended Diagnostic Code 7805, for other scars, rate on 
limitation of function of affected part.

It is reiterated that appellant's service-connected residuals 
of burns on the right arm involve areas of hyperpigmentation, 
without any disturbance of skin texture or underlying soft 
tissue damage and essentially without any significant 
objective symptomatology or functional limitation.  See, in 
particular, the May 1998 and September 2000 VA dermatologic 
examinations reports and color photographs of the right upper 
extremity.  Thus, each burn scar area appears to involve only 
residual hyperpigmentation from the in-service second degree 
burns, and represents stable, superficial scarring, not deep 
unstable scarring, since there is no underlying soft tissue 
damage or frequent loss of covering of skin over the 
scarring.  Also, the stable, superficial scarring does not 
result in limited motion or objectively shown pain.  See the 
September 2000 VA dermatologic examination report.  
Appellant's subjective symptoms such as neurologic impairment 
and other discomfort have been medically attributed to 
unrelated conditions, not the service-connected disability at 
issue.  See the September 2000 VA dermatologic examination 
report.  Additionally, the stable, superficial burn scar area 
or areas, which did not result in any limited 
motion/function, clearly do not approximate 1 square foot 
(144 square inches), the criteria for a 10 percent evaluation 
under the old or amended version of Code 7802.  
Parenthetically, the amended Code 7801 does not appear 
applicable, since appellant's scarring is not associated with 
underlying soft tissue damage or limited motion.  

Thus, under either the old or amended Diagnostic Codes in 
question, the stable, superficial hyperpigmentation scarring 
of the right upper extremity without functional limitation 
objectively shown does not meet the criteria for a 
compensable evaluation.  It should be added that the clinical 
evidence of record indicates that appellant's right upper 
extremity burns completely healed in service, and that the 
residual hyperpigmented areas represent a relatively static 
disability picture.  

The Board has considered the provisions of 38 C.F.R. § 4.10, 
which relate to functional loss.  However, the service-
connected residuals of burns on the right arm have been shown 
to be essentially objectively asymptomatic apart from mild, 
superficial hyperpigmentation, without any significant 
industrial impairment resulting therefrom, as discussed in 
detail above.  The clinical evidence does not reflect that 
the service-connected residuals of burns on the right arm 
present such an exceptional or unusual disability picture as 
to warrant consideration of an extraschedular evaluation.  
38 C.F.R. § 3.321(b)(1).  Since the preponderance of the 
evidence is against allowance of this appellate issue, the 
benefit-of-the-doubt doctrine is inapplicable, for the 
aforestated reasons.


ORDER

Service connection for multiple sclerosis and an increased 
(compensable) rating for residuals of first and second degree 
burns of the right arm are denied.  To this extent, the 
appeal is disallowed.

Service connection for a chronic headache disorder is 
granted.  To this extent, the 



appeal is allowed.


___________________________		_________________________	
          V. L. Jordan		        Lawrence M. 
Sullivan
Veterans Law Judge, Board	                                     
Veterans Law Judge, Board
     of Veterans' Appeals                                               
of Veterans' Appeals


	___________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

